Citation Nr: 1047725	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-20 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to restoration of a 40 percent rating for residuals 
of a right wrist fracture with traumatic arthritis, including the 
question of whether a higher rating is warranted for this 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from September 1978 to November 
1978,          from October 1986 to April 1990, and from January 
1991 to March 1991.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal      from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, denying the claim pending on appeal. Jurisdiction over 
the case was transferred later to the RO in Roanoke, Virginia.

In February 2007, the Veteran testified during a hearing before a 
Decision Review Officer (DRO), a transcript of which is of 
record. In Bryant v. Shinseki, 23 Vet. App. 488, the United 
States Court of Appeals for Veterans Claims (Court) recently held 
that 38 C.F.R. 3.103(c)(2) (2010) requires that the DRO who 
chairs a hearing fulfill two duties to comply with the above 
regulation. These duties consist of           (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked. Here, 
during the hearing, the DRO noted the basis of the prior 
determination and noted the elements of the claim that were 
lacking to substantiate the claim for benefits. In addition, the 
DRO sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claim. Moreover, 
neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified 
any prejudice in the conduct of the DRO hearing. By contrast, the 
hearing focused on the elements necessary to substantiate the 
claim and the Veteran, through his testimony, demonstrated that        
he had actual knowledge of the elements necessary to substantiate 
his claim for benefits. As such, the Board finds that, consistent 
with Bryant, the DRO complied with the duties set forth in 38 
C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim 
based on the current record.




FINDINGS OF FACT

1.	There is a sufficient basis to indicate recent treatment for 
reflex sympathetic dystrophy, the form of neurological impairment 
upon which the RO had originally predicated the award of a 40 
percent disability rating for service-connected right wrist 
disability. 

2.	The Veteran does not have more than moderate incomplete 
paralysis of the lower radicular group as involving his service-
connected right wrist disability. 


CONCLUSIONS OF LAW

1.	Resolving reasonable doubt in the Veteran's favor, the criteria 
are met for the restoration of a 40 percent rating for residuals 
of a right wrist fracture with traumatic arthritis. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.105(e), 3.159, 3.344, 4.1, 4.3, 4.7, 4.10, 4.124a, 
Diagnostic Code 8612 (2010).

2.	The criteria are not met for a higher rating than 40 percent 
for residuals of a right wrist fracture with traumatic arthritis. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10; 4.71a, Diagnostic Code 5215 (2010); 4.124a, Diagnostic Code 
8612 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)   must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA will 
seek to provide on the claimant's behalf. See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A 
regulatory amendment effective for claims pending as of or filed 
after May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

Through VCAA notice correspondence dated from April 2008, the RO 
informed  the Veteran as to each element of satisfactory notice 
set forth under 38 U.S.C.A.     § 5103(a) and 38 C.F.R. § 
3.159(b). The VCAA notice further indicated the        joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA medical 
records, private treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The 
U. S. Court of Appeals for Veteran's Claims (Court) in Pelegrini 
II prescribed as the definition of timely notice the sequence of 
events whereby VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 
38 C.F.R.   § 3.159(b)(1). Here, the VCAA notice correspondence 
was issued subsequent to the original adjudication of the claim 
for an increased rating by a May 2006 RO rating decision, and 
thus did not comport with the definition of timely notice. 
However, the Veteran has had an opportunity to respond to the 
VCAA notice letter in advance of the most recent April 2009 
Supplemental Statement of the Case (SSOC) readjudicating his 
claim. There is no objective indication of any further relevant 
information or evidence that must be associated with the record. 
The Veteran has therefore had the full opportunity to participate 
in the adjudication of the claim.          See Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007). 

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining VA and private outpatient 
treatment records. Several VA medical examinations have also been 
scheduled. See 38 C.F.R. §4.1 (for purpose of application of the 
rating schedule accurate and fully descriptive medical 
examinations are required with emphasis on the limitation of 
activity imposed by the disabling condition). In support of his 
claim, the Veteran has provided personal statements. He testified 
during a February 2007 DRO hearing. There is no objective 
indication of any further relevant information or evidence that 
must be associated with the record. The record as it stands 
includes sufficient competent evidence to decide the claim. Under 
these circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Reduction in Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.1 (2010). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. The degrees of disability specified 
are considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability. 38 C.F.R. § 4.1.
When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would result 
in a reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons. 
 
The procedural steps that must be taken when a rating reduction 
is considered warranted are set forth at 38 C.F.R. § 3.105(e). 
Initially, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and reasons. 
The beneficiary will then be notified at his or her latest 
address of record of the contemplated action and furnished 
detailed reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level. If 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 60-
day period from the date of notice to the beneficiary of the 
final rating action expires. 

Here, these procedural safeguards were properly dispensed with, 
so there is no due process of law violation that would inherently 
invalidate the RO's reduction in rating action. So the 
consideration of this case proceeds to the factual merits of 
whether reduction in rating was appropriate. 

The circumstances under which a disability rating may be reduced 
are specifically limited and carefully circumscribed by 
applicable regulations. See Greyzck v. West, 12 Vet. App. 288, 
292, (1999) ("The regulatory requirements for reducing a 
disability rating that has continued at the same level for five 
years or more are more stringent than the general requirements 
for periodically increasing or decreasing a disability rating.")
 
Where a disability rating has been continued for at least five 
years at the same level, under 38 C.F.R. § 3.344, if there have 
occurred changes in essential medical findings or diagnosis, that 
case is to be reviewed and adjudicated so as to produce the 
greatest degree of stability of disability evaluation. In 
determining the propriety of a previous evaluation, the entire 
record as to medical history should be considered to ascertain 
whether the most recent examination is indeed a full and complete 
depiction of the level of disability. An examination less full 
and complete than those on which payments were authorized or 
continued will not be used as a basis of reduction. When 
encountering a change of diagnosis VA will exercise caution in 
determining whether this change in diagnosis represents no more 
than a progression of an earlier diagnosis, an error in prior 
diagnosis, or possibly a disease entity independent of the 
service-connected disability. 38 C.F.R. § 3.344(a). 

Moreover, in such cases provided doubt remains, after according 
due consideration to all the evidence developed by the several 
items discussed in the preceding paragraph (section 3.344(a)), 
the rating agency will continue the rating in effect under 
specified procedures. 38 C.F.R. § 3.344(b). 
 
In interpreting various examination reports of record, these 
reports must be interpreted in light of the entire medical 
history, reconciling any contrary findings into a consistent 
picture. See 38 C.F.R. § 4.2. Any change that is made in the 
previous diagnosis or etiology should also be considered, with 
the goal of reconciliation or continuance of the previous 
diagnosis or etiology of record.       See 38 C.F.R. § 4.13. 
 
The determination in a reduction in rating case must include the 
proper application as to the standard of proof. To warrant 
reduction in rating, it must be shown that the preponderance of 
the evidence supports the reduction itself, and with application 
of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) 
as required.             See Brown v. Brown, 5 Vet. App. 413, 420 
(1993). See also, Peyton v. Derwinski,   1 Vet. App. 282, 286 
(1991). 

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the reduction 
was effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition had 
actually improved. Cf. Dofflemyer v. Derwinski,              2 
Vet. App. 277, 281-82 (1992). However, post-reduction evidence 
may not be used to justify an improper reduction.

Turning to the specific service-connect disability under 
consideration, the Veteran previously was in receipt of a 40 
percent rating for residuals of a right wrist fracture with 
traumatic arthritis. In 2005, he filed a claim for a higher 
evaluation for that condition. 

In consideration, the Veteran's increased rating claim, the RO 
determined that            the evidence actually showed a 
material improvement in disability. Through a            May 2006 
rating decision, the RO reduced the evaluation for a right wrist 
disability from 40 to 10 percent, effective August 31, 2006. The 
Veteran appealed that determination. 

The matter now before the Board is one of whether restoration of 
a 40 percent rating for a right wrist disability is warranted, 
along with the supplemental issue of whether a higher rating than 
40 percent is assignable.  

The prior evaluation of right wrist fracture residuals at a 40 
percent level was on the bases of neurological impairment 
affecting the entire right arm, diagnosed as the condition of 
reflex sympathetic dystrophy (RSD). The condition was previously 
evaluated at 40 percent under 38 C.F.R. § 4.124a, Diagnostic Code 
8612, pertaining to neuritis of the lower radicular nerve group. 

However, by its May 2006 rating decision the RO concluded upon 
review of the record that the diagnosis of right arm RSD was in 
error, and that the best available medical evidence failed to 
demonstrate that the Veteran indeed had such a neurological 
condition. Accordingly, the RO reduced disability compensation 
from the existing 40 percent to 10 percent. The new level of 
benefits indicative of an evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5215, for limitation of motion of the wrist. 
Neurological impairment was no longer being used as the basis of 
disability evaluation.

The Board has considered the evidence which the RO had before it 
in May 2006,         as well as relevant medical evidence since 
obtained, to assess whether there was a definitive and actionable 
basis upon which to reduce benefits. 

The Veteran underwent a VA Compensation and Pension examination 
in April 2005. He related that during service in 1991 he had 
accidentally fallen and sustained a scaphoid fracture of the 
right wrist. He was initially cased in a short-arm cast, then 
switched to a long-arm cast, all of which lasted for a total of 
eight months. When all of the casting was finally removed he had 
extensive pain in the right arm.               The Veteran stated 
that this pain had continued and even gotten worse since that 
time. He described the pain as starting in his wrist and 
radiating up to his shoulder and into his back, and stated that 
over the past two months he had additionally felt some numbness 
and a vibrating sensation in the arm. He was significantly 
limited in physical activities involving the right arm. For 
treatment, he initially had physical therapy including paraffin 
wax treatments, ice and exercises. He then had multiple 
sympathetic nerve blocks, the last one being over a year ago. He 
stated that these had helped him temporarily, but then wore off. 
He was now being treated with medications only, including 
Flexeril and Vicodin six times per day. 

Upon physical examination, inspection of the right hand and wrist 
revealed no atrophy. There was no scarring, abnormal hair 
patterns, or temperature change as compared to the left. The 
Veteran was protective of his right hand and right arm while in 
the room and throughout the exam. He did appear to be 
hypersensitive to touch. Range of motion consisted of wrist 
flexion to 90 degrees, and extension to 90 degrees. He was able 
to flex his metacarpal joint (MCP) to 90 degrees in all of his 
fingers, and had normal range of motion (to 100 degrees) in his 
proximal interphalangeal joints (PIP), and also normal range of 
motion (to 70 degrees) in all distal interphalangeal (DIP) 
joints. He was able to oppose his thumb to all four of his 
fingers. The Veteran did appear to have decreased grip strength. 
This may have been pain limited, although range of motion did not 
seem to be additionally limited by pain, fatigue, weakness or 
lack of endurance following repetitive use. Sensation was grossly 
intact to light touch. He was tender to palpation, particularly 
over the first MCP joint. 

The impression was of old scaphoid fracture on the right; and 
possible reflex sympathetic dystrophy. As to the latter 
condition, the Veteran did have a lot of the signs such as pain 
and hypersensitivity, and he protected his right hand and right 
arm. He seemed to have no other reason for the pain in his right 
arm. It did not appear to be coming from his neck by looking at a 
cervical MRI. He did not seem to have any objective tests yet to 
evaluate his RSD. As the test of choice for this was a bone scan, 
one would be scheduled. This along with an EMG study was expected 
to help evaluate the extent of the Veteran's RSD.

Subsequently, the Veteran underwent a September 2005 EMG study at 
a VA outpatient facility. He then complained of right wrist pain, 
paresthesias and stiffness, with pain in the whole hand and 
forearm which radiated from the fingertips, up the whole arm, and 
into the right shoulder. Following completion of the EMG, the 
interpretation and conclusion was that this was a normal study.   
There was no EMG evidence for a focal mononeuropathy or 
generalized peripheral neuropathy involving the right upper 
extremity. 

In October 2005, a VA medical opinion for Compensation and 
Pension purposes was issued upon review of both the preceding EMG 
study, and a recent triple-phase bone scan test. It was 
summarized that the Veteran completed his triple-phase bone scan 
earlier in October 2005. There was no abnormal blood flow or pool 
noted. There was some minimally increased activity at the first 
carpometacarpal joint bilaterally. This suggested to evidence of 
RSD, and perhaps suggested some mild degenerative changes at the 
first carpometacarpal joint bilaterally. 

The impression provided was that the Veteran did not have RSD, 
nor did he have any focal or generalized neuropathic process 
involving the right upper extremity. He might have mild arthritis 
involving the first carpal metacarpal joints bilaterally, but 
this would not explain the neurological symptoms he had described 
upon examination in April 2005. 

Thereafter, the Veteran continued to undergo VA outpatient 
treatment, some of it for continued right arm pain. On clinical 
evaluation in November 2006, the Veteran described chronic right 
arm pain since 1993, and stated that he now had complex regional 
pain syndrome in that area. In February 2008, he continued to 
complain of right arm pain. The following month, he received a 
stellate ganglion block injection of anesthetic into the right 
arm. 

The Veteran again had a VA examination in May 2008. He reported 
being diagnosed with RSD previously, and described the presence 
of constant pain in       the right arm and hand that was 
burning, aching, sharp and cramping, at level 8        out of 10. 
Objective examination indicated that in the right wrist there was 
weakness, tenderness and guarding of movement. Range of motion 
for the right wrist consisted of dorsiflexion to 70 degrees, pain 
at 20 degrees; palmar flexion to 80 degrees, pain at 30 degrees; 
radial deviation to 20 degrees; and ulnar deviation to 45 
degrees. Joint function was limited after repetitive use, but 
with no additional lost degrees of motion measured. Right wrist 
x-rays showed degenerative arthritic changes, with a well-
calcified fracture site at the lower end of the radius.              
The diagnosis was of degenerative arthritis of the wrist joints. 
The effect of the condition on the Veteran's usual occupation was 
compromised because of weakness and pain in the right wrist. The 
effect on daily activity was inability to hold objects, and 
having to use a non-dominant hand for activities of daily living. 

Records of VA outpatient treatment further reflect from a 
neurosurgical consultation that in September 2008 the Veteran 
completed a trial procedure for use of a cervical spinal cord 
stimulator device. The medical assessment at that point was of 
complex regional pain syndrome involving the right upper 
extremity. Then in an October 2009 report, the Veteran was noted 
to have chronic right upper extremity pain which enveloped the 
whole arm. More recently, he had developed paresthesias of the 
ulnar hand which seemed more like ulnar neuropathy. Objectively, 
he had giveway weakness throughout the entire right upper 
extremity, but momentary strength that was 4+/5. The stimulator 
trial had provided 75 percent relief, and he now wanted to 
proceed with permanent implantation of the device. Later that 
month, the Veteran underwent the permanent implantation of a 
cervical spinal cord stimulator. The medical diagnosis for which 
the procedure was indicated, was that of right arm intractable 
pain syndrome. As of January 2010, the Veteran reported some 
improvement, but continued sensitivity in the right arm region. 

Having carefully reviewed the preceding findings in light of the 
governing criteria, the Board is of the opinion that the 
competent medical evidence best supports the outcome of 
restoration of a 40 percent rating for service-connected right 
wrist disability. The underlying factor behind the Board's 
decision to restore benefits        in this regard is the ongoing 
VA treatment history indicating to a reasonable likelihood that 
the Veteran still experiences manifestations of right arm reflex 
sympathetic dystrophy, the same neurological condition that 
originally provided the basis for assignment of a 40 percent 
rating. Essentially, there is sufficient grounds in the record to 
continue to rate the Veteran's wrist disability based on 
compensable neurological impairment. 

The Board is mindful of the October 2005 VA medical opinion, 
which upon informed review of both an EMG study and bone scan, 
completely ruled out any medical probability of RSD affecting the 
right arm. Indeed, if that were the only evidence before the 
Board, it would strongly militate against a restoration in rating 
action. That notwithstanding, the Veteran since then in October 
2009 experienced right arm pain, paresthesias, and associated 
discomfort, with no other apparent cause besides RSD (also 
identified as "complex regional pain syndrome"), and for which 
he required a surgical procedure to implant a cervical spinal 
cord stimulator. This more recent evidence shows the resurgence 
of symptomatology, or if nothing else that RSD may be part of the 
diagnostic picture. While the evidence of the October 2009 VA 
procedure is post-adjudicative, in that it followed the May 2006 
RO rating decision to reduce VA compensation benefits, such 
evidence may be fairly considered in a reduction in rating case 
if more favorable to the claimant's position. Such is the case 
here. Meanwhile, it still cannot be said with certainty that the 
Veteran currently has RSD, given the lack of any evidence of the 
same on thorough testing back in 2005. However, in view of the 
recent medical history in October 2009, there is clearly no way 
to exclude RSD either. After considering    the Veteran's receipt 
of a cervical spinal cord stimulator by medical advice of his 
treating VA physicians, there is doubt created as to any attempt 
to exclude an RSD diagnosis. Under these circumstances, the 
Veteran's 40 percent rating based upon RSD symptomatology cannot 
be legitimately reduced. See 38 C.F.R. § 3.344(b). 

Accordingly, for the foregoing cited reasons and bases, the 
assignment of a                40 percent evaluation for service-
connected right wrist disability is restored. 



Increased Rating

As indicated above, disability evaluations are predicated upon 
the application of a schedule of ratings based on the average 
impairment of earning capacity, and with utilization of specific 
criteria identified by diagnostic codes found under the VA rating 
schedule. 

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991). Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994). Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Under DC 8612, pertaining to neuritis of the lower radicular 
group, there is complete paralysis where to all intrinsic muscles 
of the hand, and some or all of the flexors of the wrist and 
fingers, are paralyzed (substantial loss of use of hand).   This 
condition warrants the assignment of a 70 percent rating for an 
affected major extremity, and 60 percent rating for a minor 
(i.e., nondominant) extremity). Also, where there is incomplete 
paralysis that is mild in severity, this corresponds to the 
assignment of a 20 percent rating, and notwithstanding whether it 
is a major or minor upper extremity which is affected. Moderate 
incomplete paralysis will warrant assignment of a 40 percent 
rating for impairment to the major extremity, and 30 percent 
rating if involving the minor extremity. Severe incomplete 
paralysis warrants a 50 percent rating if affecting a major 
extremity, and 40 percent rating for a minor extremity. 

A note to the provisions for the evaluation of diseases of the 
peripheral nerves, states that the term "incomplete paralysis," 
with peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration. When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree. See 38 C.F.R. § 4.124a. 

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis. The maximum rating which may be assigned 
for neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis. See 38 
C.F.R. § 4.123.

Also potentially applicable is 38 C.F.R. § 4.71a, Diagnostic Code 
5215, for 
for limitation of motion of the wrist. Pursuant to that rating 
criteria, a 10 percent rating is assigned for either a major or 
minor upper extremity when there is palmar flexion limited in 
line with forearm; or dorsiflexion less than 15 degrees. 

When applying the objective rating criteria to the circumstances 
of this case,            the Board concludes that no higher than 
a 40 percent rating for service-connected right wrist disability 
is assignable. Under the provisions governing the rating of RSD 
symptomatology, when attributing this to service-connected 
disability, the criteria are not met for an increased rating. The 
next higher rating of 50 percent under Diagnostic Code 8612 would 
require "severe incomplete paralysis" of the lower radicular 
group. According to the record, the Veteran in October 2009 
experienced considerable pain and discomfort of the right arm 
region, and reportedly had development paresthesias. However, 
muscle strength was at or near full level. There was nothing 
approaching loss of functionality of the wrist, or any of the 
digits of the hand. Indeed, an evaluation for "severe incomplete 
paralysis" under Diagnostic Code 8612 is one step away from 
"complete paralysis" in which some or all of the flexors of the 
wrist and fingers are paralyzed (substantial loss of use of 
hand). There is no showing that the Veteran's condition was 
anywhere approaching this profound in nature. Again, as stated, 
neurological involvement appeared to be wholly sensory in degree, 
with no effect upon motor function. Therefore, the existing 
assigned 40 percent rating for "moderate incomplete paralysis" 
remains the best approximation of the severity of a neurological 
component of service-connected disability.
In addition, there is no higher available evaluation that 10 
percent under   Diagnostic Code 5215 for limitation of motion of 
the wrist. The only potential for a greater evaluation comes from 
Diagnostic Code 5214 for ankylosis of the wrist. However, given 
that there is substantial retained motion of the right wrist,                  
an evaluation premised upon ankylosis is not feasible. See Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (both indicating that ankylosis is complete 
immobility of the joint in a fixed position, either favorable or 
unfavorable).  

Thus, under VA's rating schedule, no higher than a 40 percent 
rating for a right wrist condition is warranted. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disability under evaluation has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. To this effect, a 
2008 VA examiner has indicated that the Veteran's occupational 
functioning was "compromised" because of weakness and pain in 
the right wrist, but never considered this an absolute bar to 
employment. Nor is there any indication the Veteran could not 
function in a less physically strenuous occupational environment. 
Indeed, at present he remains gainfully employed. The Veteran's 
service-connected right wrist disorder also has not necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular standards. 
In the absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For these reasons, the Board is denying the claim for an 
increased rating for residuals of a right wrist fracture. This 
determination takes into full account the potential availability 
of any "staged rating" based upon incremental increases in 
severity of service-connected disability during the pendency of 
the claim under review. The preponderance of the evidence is 
against the claim, and under these circumstances the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).     


ORDER

The 40 percent rating for residuals of a right wrist fracture 
with traumatic arthritis  is restored.

The claim for a higher rating than 40 percent for residuals of a 
right wrist fracture with traumatic arthritis is denied. 





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


